DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claim:
An optical element disposed in the opening, and a diffusor layer disposed in the opening between the light emitting element and the reflective element of claim 16.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:
With respect to claim 19, lines 9-10:  Applicant should delete “, the reflective element”, as it seems to be a typographical error.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7 and 16 of U.S. Patent No. 11,255,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed elements and limitations are shown or suggested in the patented claim.
With respect to instant claim 1, U.S. Patent No. 11,255,509, claim 1, recites a lighting device comprising: a housing, the housing comprising: reflective side walls [claim 1, lines 1-3]; a cavity formed between the reflective side walls [claim 1, line 5]; and at least one light-emitting element configured to emit light into the cavity [claim 1, lines 8-10 recite “light emitting elements arranged at least partially along a longitudinal direction relative to each other in the cavity”; since the light emitting devices are designed to emit light and are arranged in the cavity the light-emitting element would emit light into the cavity], a width of the cavity expanding from the light-emitting element towards an opening of the cavity [claim 1, lines 10-11]; and a reflective element covering at least a section of the opening, the reflective element configured to reflect the light towards the cavity [claim 1, lines 13-16].  
U.S. Patent No. 11,255,509, claim 1, does not recite at least a portion of the housing being flexible.  It is well known to make lighting devices flexible so they can be easily placed into tight and confined spots and made to extend around corners.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of U.S. Patent No. 11,255,509, claim 1 to be flexible so the device can be easily placed into tight and confined spots and made to extend around corners to increase its versatility of use.
With respect to instant claim 2, U.S. Patent No. 11,255,509, claim 7, recites the reflective element is flexible. 
With respect to instant claim 3, U.S. Patent No. 11,255,509, claim 1, recites the at least one light emitting element comprises a plurality of light-emitting elements [claim 1, line 8:  “light emitting elements”, also note also “arranged...relative to each other, lines 8-9] arranged to emit light into the cavity [claim 1, lines 8-10 recite “light emitting elements arranged at least partially along a longitudinal direction relative to each other in the cavity”; since the light emitting devices are designed to emit light and are arranged in the cavity the light-emitting element would emit light into the cavity], and the reflective element is configured to reflect light emitted from the light-emitting elements towards the cavity [claim 1, lines 14-16].  
With respect to instant claim 4, U.S. Patent No. 11,255,509, claim 1, recites the reflective side walls extend in a longitudinal direction of the housing [claim 1, lines 3-4], and the plurality of light-emitting elements is arranged along the longitudinal direction [claim 1, lines 8-10].  
With respect to instant claim 5, U.S. Patent No. 11,255,509, claim 1, does not recites the housing has a substantially trapezoidal cross-section.  It would have been an obvious matter of design choice to form the housing of U.S. Patent No. 11,255,509, claim 1, to have a substantially trapezoidal cross-section, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to instant claim 6, U.S. Patent No. 11,255,509, claim 1, recites
the reflective element is integral with the housing [claim 1, line 13].  
With respect to instant claim 7, U.S. Patent No. 11,255,509, claim 3, recites the reflective element has side surfaces, and the light emitted from the light-emitting element is reflected towards the cavity by substantially total internal reflection on the side surfaces.  
With respect to instant claim 8, U.S. Patent No. 11,255,509, claim 4, recites the side surfaces for total internal reflection taper from the opening towards a light-emitting area.  
With respect to instant claim 9, U.S. Patent No. 11,255,509, claim 5, recites the cavity is at least partially filled with a transparent filler material.  
With respect to instant claim 10, U.S. Patent No. 11,255,509, claim 1, does not recites a diffusor layer.  It is well known to position a diffuser layer at the light exit portion of a lighting device to create a more desirable light output.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of U.S. Patent No. 11,255,509, claim 1 to include a diffuser layer within the opening to allow at least for partial transmission of the light from the cavity to create a more desirable light output.  
With respect to instant claim 17, U.S. Patent No. 11,255,509, claim 1, recites a lighting device, comprising: a housing, the housing comprising: reflective side walls [claim 1, lines 1-3]; a cavity formed between the reflective side walls [claim 1, line 5] a light-emitting element configured to emit light into the cavity [claim 1, lines 8-10 recite “light emitting elements arranged at least partially along a longitudinal direction relative to each other in the cavity”; since the light emitting devices are designed to emit light and are arranged in the cavity the light-emitting element would emit light into the cavity], a width of the cavity expanding from the light-emitting element towards an opening of the cavity [claim 1, lines 10-11]; and a reflective element covering at least a section of the opening [claim 1, lines 13-14], the reflective element configured to reflect the light towards the cavity [claim 1, lines 14-16].
U.S. Patent No. 11,255,509, claim 1, recites a reflective element covering at least a section of the opening [claim 1, lines 13-14] but does not recite it is used to conform to an automotive signal.  This is considered merely an intended use.  It would have been well within the skill of one versed in the art at the time the invention was made to use the device of U.S. Patent No. 11,255,509, claim 1, to conform to an automotive signal if such would allow greater notification of a vehicle’s movements and status to other vehicles, passengers and pedestrians.
U.S. Patent No. 11,255,509, claim 1, does not recite at least a portion of the housing being flexible.  It is well known to make lighting devices flexible so they can be easily placed into tight and confined spots and made to extend around corners.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of U.S. Patent No. 11,255,509, claim 1 to be flexible so the device can be easily placed into tight and confined spots and made to extend around corners to increase its versatility of use.
With respect to instant claim 18, U.S. Patent No. 11,255,509, claim 7, recites
 the reflective element is flexible.  
With respect to instant claim 19, U.S. Patent No. 11,255,509, claim 16, recites a method for producing a lighting device, the method comprising: providing a housing [claim 16, line 1-3] with reflective side walls [claim 16, line 4] to have a cavity between the reflective side walls and an opening of the cavity forming a light-emitting area [claim 16, line 6-8]; inserting a light-emitting element in the cavity [claim 9-11: the instant “inserting” would be inherent in view of or equivalent to the claimed “arranged”], a width of the cavity expanding from the light-emitting element towards the opening [claim 16, lines 11-12]; and covering at least a portion of the opening with a light adjustor, the light adjustor comprising a reflective element [claim 16, line 14-15], the reflective element configured to reflect a part of light emitted from the light-emitting elements towards the cavity [claim 16, lines 15-17], the reflective element [claim 16, line 15].  
U.S. Patent No. 11,255,509, claim 16, does not recites a diffusor layer.  It is well known to position a diffuser layer at the light exit portion of a lighting device to create a more desirable light output.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of U.S. Patent No. 11,255,509, claim 16 to include a diffuser layer within the opening between the light emitting element and the reflective element to create a more desirable light output.  
With respect to instant claim 20, U.S. Patent No. 11,255,509, claim 16, recites
 the reflective element is flexible [claim 16, line 21:  this is inherent in view of “bending the housing into a predetermined shape” as the housing contains the reflective element” and the reflective element must be flexible to be bent with the rest of the housing].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2020/0144229).
With respect to claim 19, Liu discloses a method (the method is inherent in view of the device) for producing a lighting device [10], the method comprising: providing a housing with reflective side walls [200] to have a cavity [510] between the reflective side walls [200] and an opening [710] of the cavity [510] forming a light-emitting area; inserting a light-emitting element [300, 400: figure 9A] in the cavity [510], a width of the cavity expanding from the light-emitting element [300, 400: figure 9A] towards the opening [710]; and covering at least a portion of the opening [710] with a light adjustor, the light adjustor comprising a reflective element [900], the reflective element [900] configured to reflect a part of light emitted from the light-emitting elements [300, 400: figure 9A]  towards the cavity [510].  
	Liu does not disclose the light adjustor also comprising a diffusor layer. It is well known to position a diffuser layer at the light exit portion of a lighting device to create a more desirable light output.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Liu to include a diffuser layer within the opening between the light emitting element and the reflective element to eliminate bright spots and create a more desirable light output.  

 Allowable Subject Matter
Claims 1-10 and 17-18 would be allowable if the double patenting rejections, set forth in this Office action, were overcome.
Claim 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if the double patenting rejections, set forth in this Office action, were overcome and if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In a lighting device comprising: a housing, the housing comprising: reflective side walls; a cavity formed between the reflective side walls; and at least one light-emitting element configured to emit light into the cavity, a width of the cavity expanding from the light-emitting element towards an opening of the cavity; and a reflective element covering at least a section of the opening, the reflective element configured to reflect the light towards the cavity, at least a portion of the housing being flexible, prior art fails to show or suggest:
	1)  A diffusor layer within the opening, the diffusor layer configured to allow at least for partial transmission of the light from the cavity and the diffusor layer has a thickness with variations configured to correct for inhomogeneous light emission from the light-emitting elements; or
2)  The reflective element has a reflectivity that varies with position on the opening; or 
3)  The reflective element has a thickness that varies with position on the opening; or 
4)  The reflective element is part of an enclosure that at least partially surrounds the housing, the reflective element comprises individual reflectors that cover a different amount of the opening, and the reflective element comprises bridges that act as spacers in a longitudinal direction along a length of the housing to separate the reflectors; or 
5)  An optical element disposed in the opening, and a diffusor layer disposed in the opening between the light emitting element and the reflective element.  
In a lighting device, comprising: a housing, the housing comprising: reflective side walls; a cavity formed between the reflective side walls; PRELIMINARY AMENDMENTPage 5 Serial Number:UnknownDkt: 2019P00014US02 107US2 Filing Date: Herewitha light-emitting element configured to emit light into the cavity, a width of the cavity expanding from the light-emitting element towards an opening of the cavity; and a reflective element covering at least a section of the opening to conform to an automotive signal, the reflective element configured to reflect the light towards the cavity, prior art fails to show or suggest at least a portion of the housing being flexible.
In a method for producing a lighting device, the method comprising: providing a housing with reflective side walls to have a cavity between the reflective side walls and an opening of the cavity forming a light-emitting area; inserting a light-emitting element in the cavity, a width of the cavity expanding from the light-emitting element towards the opening; and covering at least a portion of the opening with a light adjustor, the light adjustor comprising a reflective element and a diffusor layer, the diffusor layer disposed in the opening between the light emitting element and the reflective element, the reflective element configured to reflect a part of light emitted from the light-emitting elements towards the cavity, the reflective element, prior art fails to show or suggest the reflective element is flexible.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Labas (2020/0025343) discloses a flexible lighting device having a diffuser [14].  Labas fails to teach at least a reflective element covering at least a section of the opening.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/Primary Examiner, Art Unit 2875